Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Unity of invention requires a technical relationship among those inventions involving one or more of the same or corresponding special technical features. In the instant application, these groups of inventions do not overlap in scope or share a corresponding special technical feature as shown below. The distinct features of each group are below. Group I and II only share a doorbell which is a well- known concept (see Fadell US 20150156031). Group I and II do not share any technical features of 

Group I, claim(s) 1-9, drawn to …; and a control unit connected to the operation unit, the camera, the microphone and the speaker, and capable of performing direct or indirect communication with an external device in which delivery item information relating to a delivery item is recorded, wherein the control unit is configured to acquire the delivery item information from the external device, and based on the delivery item information, to transmit a delivery notification of the delivery item to an information terminal associated with a resident of a residence to which the doorbell is attached.

Group II, claim(s) 10 and 15-18, drawn to a key management system comprising: … a key for opening an entrance door; and a key box in which the key can be kept, wherein at least one of the doorbell and the key box comprises a camera capable of reading a two-dimensional code, and wherein when a two-dimensional code in which password information for releasing a closed state of the key box is embedded is read by the camera, the closed state of the key box is released.

Group III, claim(s) 22, drawn to an intercom system comprising: … wherein the delivery box comprises a door and a detection unit configured to detect an opened state of the door, wherein when the detection unit detects that the door is opened, the detection unit transmits an open signal to the terminal, and wherein when the terminal receives the open signal, the terminal informs a resident that the door is opened.

Group IV, claim(s) 22 and 24-27, drawn to an intercom system comprising: … wherein the delivery box comprises a door and an electric lock for keeping a closed state of the door, and wherein when a signal for unlocking the electric lock is generated, the terminal informs a resident that the electric lock is unlocked.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839. The examiner can normally be reached M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Jared Walker/           Primary Examiner, Art Unit 2426